Townsend, J.
1. In a proceeding for the revocation of a probation sentence, the trial court has a wide discretion and only slight evidence will support a judgment of revocation. This court will not interfere unless a manifest abuse of this discretion appears. See Allen v. State, 78 Ga. App. 526 (51 S. E. 2d, 571); Waters v. State, 80 Ga. App. 104 (55 S. E. 2d, 677).
2. Since the judgment of the trial court for the revocation of the probation sentence is supported by the evidence, it will not be disturbed by this court.

Judgment affirmed.


MacIntyre, P. J., and Gardner, J., concur.

Jake B. Joel, for plaintiff in error.
Preston M. Almand, Solicitor, contra.